         Case: 5:18-cv-00417-MAS Doc #: 105 Filed: 11/14/19 Page: 1 of 1 - Page ID#: 989

AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COUR · asternDistriotofKentucky
                                                            for the                                 F I LE D
                                                  Eastern District of Kentucky
                                                                                                   NOV 14 2019
                    Margaret Tracye Cooper                     )                                      A1 L.EXINGTON
                             Plaintiff                         )                                     ROBERT R. CARR
                                V.                             )       Civil Action No. 5:18- ;J.f~ <j.1~ ,,Q!§TRICTCOURT
                      Steak n Shake, Inc.                      )
                            Def endant                         )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one) :

0 the plaintiff (nam e) - - - - - - - - - - - - - - - - - - - - - - - - - - recover from the
defendant (name)      - - - - - - - - - - - - - - - - - - - - - - - - - -- - -
                                                                                                 the amount of
                                                                  do 11ars($ - - - - ), which includes prejudgment
interest at the rate of - - - - %, plus post judgment interest at the rate of _ _ _ % per annum, along with costs.

0 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
------------
                                  recover costs from the plaintiff (nam e)


 g other:       Plaintiff recover nothing. This action shall be DISMISSED and STRICKEN from the Court's active docket.
                This Order is Final and Appealable and there is no just cause for delay.


 This action was (check one) :

 ~  tried by a jury with Judge Matthew A. Stinnett
                                - - - - -- - - - - - - - - - - - - - -
                                                                       presiding, and the jury has
 rendered a verdict.

 0 tried by Judge _ _ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ without a jury and the above decision
 was reached.

 0   decided by Judge                                                                    on a motion for




 Date:
                I      I
